COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of M.M-Y.P., a Child
                          S.L.R. v. Department of Family and Protective Services

Appellate case number:    01-15-00258-CV

Trial court case number: 2014-00702J

Trial court:              314th District Court of Harris County

        Appellant filed an original brief on May 18, 2015. Appellee filed a responsive brief on
June 8, 2015. Appellant has not filed a reply.
       Appellant is requested to file a reply brief to address Appellee’s argument that “Mother’s
Motion for New Trial” should be treated as a judicial admission regarding Appellant’s interest in
terminating her parental rights.
        Appellant’s reply brief, if she chooses to file one, is due no later than Friday, July 17,
2015.
        It is so ORDERED.

Judge’s signature: Harvey Brown
                    Acting individually     Acting for the Court


Date: July 9, 2015